DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 3-5, 8, and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Curro et al.(US Publication 2004/0265534).
Curro et al. discloses a method of joining two fibrous webs by entangling the fibers of a first fiber web(first layer) with that of a second fiber web.(Figure 1;[0092];sample 4 in Table 1)   Curro et al. teaches the first web can be spunbond and the second web can be airlaid though it does not teach the airlaid web is cellulosic.(Table 1; sample 4)  However, it does teach either of the webs can be cellulosic.[0029]  It would have been obvious to one of ordinary skill in the art at the time of invention to make the airlaid web of Sample 4 from cellulose instead of PET since Curro et al. suggests this is one of the materials the web can be made of.  The laminate is made by passing through a pair of rollers which mechanically deform the webs to join them together.([0065]-[0066])  As to heating the combined web to improve resiliency, Curro et al. teaches the rollers can be heated[0061].  Curro et al. also teaches the webs can also be joined together by thermal bonding.[0088]  This would naturally require the use of heat after joining, and would naturally improve the resiliency since it bonding the layers together would make them more difficult to separate and thus make it more resilient.
Regarding claims 3 and 4, Curro et al. discloses the first web can be bonded together by thermal bonding thermoplastic fibers in the web.([0086];[Table 1])
Regarding claim 5, the first layer can be considered a secondary topsheet as there is no requirements in the phrase “secondary topsheet” and the reference states the laminates of the two webs can function as a topsheet effectively making the lower layer a secondary topsheet.[0087]
Regarding claim 8, Curro et al. discloses one of the webs can be airlaid and the other spunbond, which are different types of fibers.(Table 1)
Regarding claims 10 and 20, the first web can be made of bicomponent fibers.(table 1, sample 2)
Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Curro et al. as disclosed above, and further in view of Makoui.
Curro et al. does not disclose the absorbent web being made of discrete layers with each layer comprising a different type of fiber though it does disclose the absorbent web can be airlaid[0028].  Makoui discloses a method of making an airlaid absorbent core wherein different fibers can be applied to form different layers.(Col. 4, ll. 40-60)  This allows formation of a core that pads that are thinner than previous ones with high absorbency.(Col. 3, ll. 11-60)  It would have been obvious to one of ordinary skill in the art at the time of invention to make the absorbent web of Curro et al. by laying down different fibers to form different layers as suggested by Makoui since this would result in a thinner more absorbent pad.(Col. 3, ll. 40-60)
Response to Arguments
Applicant's arguments filed 5/6/21 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Curro et al. does not teach the elements of claim 1, the only element it does not explicitly teach is the airlaid web being cellulosic, and it does teach one of the webs can be airlaid and that either web can be made of cellulose. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222.  The examiner can normally be reached on 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/Primary Examiner, Art Unit 1746